Per Curiam.
The trial of this action for personal injuries involving the collision between two automobiles at Fifty-ninth street and Madison avenue in the borough of Manhattan, city of New York, between two and three o’clock in the morning of December 10, 1931, occupied eight court days. The conflicting claims of the plaintiffs’ and the defendant’s witnesses presented purely issues of fact which were properly submitted to the jury in a clear, comprehensive charge that adequately protected plaintiffs’ rights, to which no exceptions whatever were taken by either side. No errors are claimed in the admission or rejection of evidence or in the charge. The jury, after deliberation, returned a verdict in favor of defendant and the evidence adduced, which the jury evidently accepted as true, supports the jury’s verdict. Accordingly it was error on the part of the trial court to set aside the verdict and direct a new trial.
The order appealed from should be reversed and the verdict in favor of defendant reinstated, with costs to the defendant-appellant.
Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.
Order unanimously reversed and the verdict reinstated, with costs to the defendant-appellant.